Affirmed and Memorandum Opinion filed May 31, 2018.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-17-00291-CR

                           KURT LYNN SWORD, Appellant
                                               V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 340th District Court
                             Tom Green County, Texas
                        Trial Court Cause No. C-16-0444-SA

                    MEMORANDUM OPINION

       Appellant appeals his conviction for aggravated robbery with a deadly
weapon.1 Appellant’s appointed counsel filed a brief in which counsel concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of


       1
          Appellant appealed to the Third Court of Appeals, and the case was subsequently
transferred to our court. Because of the transfer, we must decide the case in accordance with the
precedent of the Third Court of Appeals if our decision otherwise would have been inconsistent
with that court’s precedent. See Tex. R. App. P. 41.3.
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2